Citation Nr: 0616808	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-23 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation of diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation of clinical left 
leg diabetic peripheral neuropathy, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation of clinical right 
leg diabetic peripheral neuropathy, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2004 rating decision by 
the San Juan, Puerto Rico Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for increased evaluations for diabetes 
mellitus, type II and clinical diabetic peripheral neuropathy 
of both the right and left legs.  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 ("VCAA") defines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326 
(2005).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2005).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Having carefully examined the record, the Board finds that a 
remand of this matter is necessary in order to enable VA to 
comply with the provisions of the VCAA and other applicable 
law pertaining to the duty to assist the veteran.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

The veteran filed his claim for increased evaluations in 
September 2003.  A rating decision was issued in March 2004 
and the veteran filed a Notice of Disagreement ("NOD") in 
April 2004.  A Statement of the Case ("SOC") was issued in 
May 2004.  

In February 2005, the RO notified the veteran that it was 
adjusting his award because it had received evidence showing 
that he had been receiving Social Security Administration 
("SSA") benefits since February 2004.  In March 2005, the 
veteran responded to the RO affirming his receipt of SSA 
benefits and enclosed a copy of his SSA award letter.  

The RO subsequently certified the veteran's appeal to the 
Board in August 2005.  However, the veteran's SSA records are 
not presently associated with the claims file and there is no 
evidence of record that the RO attempted to obtain the 
veteran's SSA records as required.  Therefore, this case is 
remanded for purposes of obtaining the veteran's SSA records.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
Social Security Administration 
disability file.  If after attempting 
to obtain the RO is unable to secure 
same, the facility should provide a 
negative response if records are not 
available and under the VCAA, the RO 
must document whether further efforts 
to obtain these records would be 
futile.

2.  After receiving the SSA disability 
file, the RO should readjudicate the 
veteran's claims.  If any benefit 
sought on appeal is not resolved to the 
veteran's satisfaction, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 
(West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decisions 
reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


